The Town of Macclenny passed an ordinance requiring all persons who live or conduct business therein to secure a permit from the town to operate any motor vehicle on its streets. W.C. Gilbert was arrested for violating the provisions of said ordinance and on trial before the town magistrate was convicted and given an appropriate sentence. He was on writ of habeas corpus released by the circuit court and the town appeals.
The only question presented is whether or not the town was empowered to enact the ordinance assaulted.
The charter of the Town of Macclenny is Chapter 19953, Acts of 1939, and it contains at least three provisions that could be considered as authorizing such an ordinance, Subsection 14 of Section 1, Subsections 6 and 42 of Section 1, Article II, and Subsections 1 and 13 of Section 1, Article II. In addition to these provisions, the ordinance was validated by Chapter 19953, it having been enacted prior to the passage of the charter.
The judgment below is therefore reversed.
Reversed.
  WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 897